Name: Decision No 3/1999 of the Association Council between the European Communities and their Member States, of the one part, and Bulgaria, of the other part of 22 April 1999 extending the double-checking system established by Decision No 3/97 of the Association Council for the period 1 January to 31 December 1999
 Type: Decision
 Subject Matter: Europe;  European construction;  European Union law
 Date Published: 1999-05-13

 Avis juridique important|21999D0513(01)Decision No 3/1999 of the Association Council between the European Communities and their Member States, of the one part, and Bulgaria, of the other part of 22 April 1999 extending the double-checking system established by Decision No 3/97 of the Association Council for the period 1 January to 31 December 1999 Official Journal L 123 , 13/05/1999 P. 0056 - 0056DECISION No 3/1999 OF THE ASSOCIATION COUNCILbetween the European Communities and their Member States, of the one part, and Bulgaria, of the other partof 22 April 1999extending the double-checking system established by Decision No 3/97 of the Association Council for the period 1 January to 31 December 1999(1999/324/EC)THE ASSOCIATION COUNCIL,Whereas the Contact Group referred to in Article 11 of Protocol 2 to the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and Bulgaria, of the other part, which entered into force on 1 February 1995, met on 11 September 1998 and agreed to recommend to the Association Council established under Article 105 of the Agreement that the double-checking system introduced in 1998 by Association Council Decision No 3/97 should be extended for the period between 1 January and 31 December 1999;Whereas the Association Council, having been supplied with all relevant information, has agreed with this recommendation,HAS DECIDED AS FOLLOWS:Article 1The double-checking system established by Association Council Decision No 3/97 for the period 1 January to 31 December 1998 shall continue to apply for the period between 1 January and 31 December 1999. In the preamble and Article 1(1) and (3) of the Decision, references to the period 1 January to 31 December 1998 shall be replaced by references to 1 January to 31 December 1999.Article 2This Decision shall enter into force on the date of its adoption.It shall apply with effect from 1 January 1999.Done at Brussels, 22 April 1999.For the Association CouncilThe PresidentJ. FISCHER